Eobinson, J.
(concurring). This is an action to determine adverse claims to real property. The complaint avers and shows that the plaintiffs have some title or interest in certain property in the city of Grand Forks, to wit, a part of lot 7 in block 28, and a part of lots 9 and 11 in block 28, which parts are described by metes and bounds. It avers that the defendant claims some estate or interest in said property adverse to the plaintiffs.
The answer is in effect that, for several specified years, the property was duly listed and assessed for taxation, and taxes were duly levied against it, and for such taxes the property was duly sold to Grand Forks county.
The county appeals from a judgment holding void the assessment, the taxes, and the tax sale on the ground that the land description is fatally defective. In the assessment book for each year the description of *11one tract is: Northeast 100 feet of lot 7 in block 28, Name of Owner —Nash Brothers, or lot 7 in block 28, name of owner — Gt. Nor. R. R. Co. The description of the other tract is: 3,800 square feet original town opposite block 27, city of Grand Forks, name of owner, Swift Company, or Gt. Nor. R. R. Co., lot 9, block 28.
There is a first and second description of each tract, and each -description is in a different assessment book. All of lots 7, 9, and 11 are a part of the Great Northern right of way. Only a part of each lot is leased, and the part not leased is not subject to taxation. As the leased property consists of only a fractional part of each lot, it was not possible to describe it by giving the number of the lot, and the other descriptions are too vague. They describe nothing.
It is established by the decisions of this court from its organization that, before there can be any valid tax against land, there must be a description sufficiently accurate and definite to enable the owner and others to identify it. The description as given in the assessment roll is to be used in all subsequent proceedings. There is no provision for changing the description in order to correct it or make it more certain, and extrinsic evidence is not admissible to show what is meant by the description. A sufficient description is necessary, not alone for the benefit of the owner. It becomes the basis of all further proceedings and future titles. Grand Forks County v. Frederick, 16 N. D. 123, 125 Am. St. Rep. 621, 112 N. W. 839. Land is not assessed unless it is described with sufficient accuracy for complete identification. The reasoning of Judge Cooley and the authorities cited by him are absolutely conclusive, and show that there was no reason for taking this appeal.
In a statutory action like this it is sheer folly for counsel to talk about rules of equity. It is a case of strict law, and not of equity. The statute gives the right of action and the form of the complaint. It avers that defendant claims some title or interest in the land adverse to the plaintiff, and challenges the defendant to set forth and establish his title or to abandon it. The defendant becomes the plaintiff and tenders the issue, and- of course the other party must have a right to defend against the claim of title, when the answer and evidence shows that a claim is based on a void assessment, tax sale, or tax deed, then it must be adjudged void as a matter of law, and there is no equity or *12discretion about it. It is time to cease talking of equity unless, when the power of the court is invoked to relief against some hardship, penalty, or forfeiture, or to mitigate some severity of the law.
Judgment affirmed.
Grace, J. I concur in the result.